DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 25, 2019. 
	Claims 1-16 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 

Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method of negotiation-based vehicle routing comprising: facilitating a negotiation of a route-adjustment value for a plurality of parameters to route at least one vehicle in a set of vehicles; and determining a parameter in the plurality of parameters for optimizing at least one outcome based on the negotiation.
The abstract idea steps recited in claim 1 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	First, one could route vehicles mentally by making decisions on how to do so mentally.  Then, one could facilitate a negotiation for a plurality of parameters to route at least one vehicle in a set of vehicles by choosing, mentally, the parameters to route vehicles (which is the indented use of the facilitating step).  Then, one could determine a parameter in the plurality of parameters for optimizing at least one outcome by mentally choosing a parameter for which there is an optimal result.  That vehicles are somehow involved (a vehicle is not positively claimed, rather only the routing of a vehicle) does not prevent a mental process from being performed, as one can mentally make decisions about vehicles.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claim 1 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites
"used by a vehicle routing system"
This is merely an instruction to apply the abstract idea to a vehicle routing system, which could either be a computer or other machinery, because "used by" is merely stating that the method step must be used by the system.  This is under a broadest reasonable interpretation intended use, as Applicant has claimed only that the method step must be used by a system.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  As shown above, the 'used by a vehicle routing system" is a merely applied step.  .  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claim 2, the additional elements of capturing values for parameters via an interface to route a vehicle is a mere apply it step because one could use a generic computer such as a smartphone to capture data.
	Per claims 3-5, Applicant is reciting the intended use of the claims that they be used by a kind of person, such as a rider or an administrator.  This is intended use because it does not detail the step actually being taken, and therefore further defines the abstract idea.
	Per claim 6, the step of offering user values to other users is a mental process because one could verbally or with pen and paper offer values to other users.  Similarly, per claims 7, 8, and 10, one could mentally take certain values and use them in the parameters for deciding a route.

Therefore, claims 1-16 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramot et al., WO 2018/217640 A1 ("Ramot").
Per claim 1, Ramot discloses A method of negotiation-based vehicle routing comprising: facilitating a negotiation of a route-adjustment value for a plurality of parameters used by a vehicle routing system to route at least one vehicle in a set of vehicles in par 062: "receive ride requests from user devices 1 20A- 120C, send ride confirmation and ride fare information to user devices 120A- 120C, and send ride service assignments (for example, including pickup and drop-off location information) to driver devices 120D and 120E, and driving-control device 120F. Further, ridesharing management server 150 may further be configured to receive user input from user devices 120A- 120C as to various ride service parameters, such as walking distance to 
Ramot then discloses and determining a parameter in the plurality of parameters for optimizing at least one outcome based on the negotiation in par 062: "Database 170 may further include traffic data, maps, and toll road information, which may be used for ridesharing service management. Traffic data may include historical traffic data and real- time traffic data regarding a certain geographical region, and may be used to, for example, calculate estimate pick-up and drop-off times, and determine an optimal route for a particular ride. Real-time traffic data may be received from a real-time traffic monitoring system, which may be integrated in or independent from ridesharing management system 100. Maps may include map information used for navigation purposes, for example, for calculating potential routes and guiding the users to a pick-off or drop-off location. Toll road information may include toll charges regarding 
Per claim 2, Ramot discloses the limitations of claim 1.  Ramot further discloses capturing, through a vehicle-based route negotiation interface, a set of user-indicated values for the plurality of parameters used by the vehicle routing system to route the at least one vehicle in the set of vehicles in par 0277:  "The request may include at least one ride restriction. In one embodiment, the user interface includes a plurality of fields for receiving a starting point location 1910, a desired destination 1920 and receiving a user selection of a category of ride restrictions and a limitation associated with the selected category 1 920. A user may select to restrict the shared-ride request by one or more restrictions including the number of riders and avoiding tolls."  See also par 0278: " user interface 1950 for providing multiple ride offers to the user. The ride offers may include at least one of the ride restrictions received from the user. Offer one 1960 may include all of the restrictions received from the user and may include an option for the user to accept the offer. Offer two 1970 and offer three 1980 may differ from offer one 1960 by providing a different level of service. For example, offer two 1970 may include a first restriction (avoid all tolls) received from the user by not a second restriction (maximum limit of three other riders). Offer three 1980 may differ from offer two 1970 and offer one 1960 by including a second restriction (maximum limit of three other rider) received from the user but not a first restriction (avoid all tolls). Offer two 1960 and offer three 1980 may also include options for the user to accept the offers based on a level of service. In one embodiment, the offers may correspond to multiple candidate rideshare vehicles in the fleet of ridesharing vehicles. 
Per claim 3, Ramot discloses the limitations of claim 2.  Ramot further discloses a user is a rider of the at least one vehicle in pars 0277, 0278, where the use is a rider, see also Figs 19A, 19B, the one selecting is a rider.  The limitation, a user is a rider of the at least one vehicle is the intended use of the claim because it is reciting that a user is a certain kind of person.  This does not further limit the steps of the method claim in a way to distinguish the claims from prior art.  See MPEP 2114(II-IV).  Therefore, prior art does not need to teach this limitation (though in this instance it does) in order to anticipate the claims.  
Per claim 4, Ramot discloses the limitations of claim 2.  Ramot further discloses a user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles.  The limitation, a user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles is the intended use of the claim because it is reciting that a user is a certain kind of person.  This does not further limit the steps of the method claim in a way to distinguish the claims from prior art.  See MPEP 2114(II-IV).  Therefore, prior art does not need to teach this limitation in order to anticipate the claims.  
Per claim 5, Ramot discloses the limitations of claim 2.  Ramot further discloses a user is an administrator for a fleet of vehicles including the set of vehicles in par 0149: "Fig. 8A illustrates a flowchart showing exemplary process 810 for managing a fleet of vehicles-for-hire including electrically-powered vehicles-for-hire associated with a vehicle management server, consistent with disclosed embodiments. In one a user is an administrator for a fleet of vehicles including the set of vehicles is the intended use of the claim because it is reciting that a user is a certain kind of person.  This does not further limit the steps of the method claim in a way to distinguish the claims from prior art.  See MPEP 2114(II-IV).  Therefore, prior art does not need to teach this limitation in order to anticipate the claims.  
Per claim 6, Ramot discloses the limitations of claim 1.  Ramot further discloses offering a set of offered user-indicated values for the plurality of parameters to users with respect to the set of vehicles in par 0246 where User C who requests a ride is offered a set of user-indicated values pertaining to the specific vehicle because users A and B had previously entered their own requests, affecting the values that were offered to user C (to ride in the vehicle determined to be assigned to B instead of A).  See par 0246: " Fig. 16B illustrates an embodiment of available travel route 1620 for a specific vehicle in a fleet of vehicles. The specific vehicle may be assigned to route 1626 associated with user B instead of route 1624 associated with user A. The assignment by the system for managing the fleet of vehicle may be based on a 
Per claim 7, Ramot discloses the limitations of claim 6.  Ramot further discloses the route-adjustment value is based at least in part on the set of offered user-indicated values in par 0246 where the route is adjusted based on User B requesting a ride.  See also par 0245.  See also Fig 19A where the user can limit the riders to 3 which is an offered user indicated value because it enables other users to share a ride.  
Per claim 8, Ramot discloses the limitations of claim 6.  Ramot further discloses the route-adjustment value is further based on at least one user response to the offering in par 0247 where because a user B has selected a route that also requires a charging station (because the car will run out of charge), the route is changed to avoid elevation.  See par 0247: " Fig. 16C illustrates an embodiment of available travel route 
Per claim 9, Ramot discloses the limitations of claim 6.  Ramot further discloses comprising monitoring responses by the users of the set of vehicles to the set of offered user-indicated values in par 076: "communication instructions 254 may include software applications to facilitate connection with ridesharing management server 1 50 that handles vehicle ridesharing requests. Graphical user interface instructions 256 may include a software program that facilitates a user associated with the mobile communications device to receive messages from ridesharing management server 150, provide user input, and so on. For example, a user may send ride requests and ride service parameters to ridesharing management server 150 and receive ridesharing proposals and confirmation messages. A driver may receive ride service assignments from ridesharing management server 150, and provide ride service status updates."
Per claim 10, Ramot discloses the limitations of claim 6.  Ramot further discloses the route-adjustment value is based at least in part on the set of offered user-indicated values and at least one response thereto by at least one user of the set of vehicles in par 089: " data 340 may include, for example, profiles of users, such as user profiles or driver profiles. Data 340 may further include ride requests from a plurality of users, user ride history and driver service record, and communications between a driver and a user regarding a particular ride request. In some embodiments, data 340 may further include traffic data, toll road information, and navigation information, which may be used for handling and accommodating ride requests."   See also par 094 :" prior to or after the user sends a ride request to ridesharing management server 150, the user may further input ride service parameters through, for example, a settings component provided on a user interface. Ride service parameters refer to user preference parameters regarding a vehicle ridesharing service, for example, a maximum walking distance from the starting point to a pick-up location, a maximum walking distance from a drop-off location to a desired destination, a total maximum walking distance involved in a ride, a maximum number of subsequent pick-ups, maximum delay of arrival/detour incurred by subsequent pick-ups during a ride, and a selection whether to permit toll road usage during the ride, etc."  See also par 098.
Per claim 11, Ramot discloses the limitations of claim 6.  Ramot further discloses the determined parameter facilitates adjusting a route of at least one of the vehicles in the set of vehicles in par 098: "Ridesharing management server 1 50 may monitor the service status of the vehicle assigned to pick up the user, and refrain from assigning a third subsequent pick-up before the vehicle arrives at the drop-off location for dropping off the user. As another example, for a ride request associated with a maximum delay of arrival of ten minutes, when assigning subsequent ride requests, ridesharing management server 150 may calculate an estimated delay that may occur 
Per claim 12, Ramot discloses the limitations of claim 6.  Ramot further discloses adjusting the route includes prioritizing the determined parameter for use by the vehicle routing system in par 0225: " The first driving route be configured to prioritize the drop offs in the order the passengers were picked up or determine the most efficient route based on drop off locations for each of the passengers."
Per claim 13, Ramot discloses the limitations of claim 6.  Ramot further discloses the facilitating negotiation includes facilitating negotiation of a price of a service in par 0271: "In other embodiments, multiple offers may be provided to the user, and the multiple offers may differ by at least one of a cost, pick-up location, a pick-up time, and a type of service. For example, a first offer presented to the user may include a pick-up location within ten meters of a present location of the user, an estimated pick up time of three minutes from the time that the request was sent by the user for an estimated cost of thirty dollars. A second offer presented to the user may include a proposed pick up location that deviates from the requested pick up location by twenty-five meters, an estimated pick up time of ten minutes from the time that the request was sent by the user for an estimated cost of fifteen dollars."
Per claim 16, Ramot discloses the limitations of claim 6.  Ramot further discloses the facilitating negotiation includes facilitating negotiation of a reward for taking a routing action in par 0271 where the reward for certain choices is a lower cost: "In 
Therefore, claims 1-13 and 16 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramot et al., WO 2018/217640 A1 ("Ramot") in view of Fell et al., US PGPUB 2008/0195432 A1 ("Fell").
Per claim 14, Ramot teaches the limitations of claim 6, above.  Ramot does not teach the facilitating negotiation includes facilitating negotiation of a price of fuel.
Fell teaches a system for purchasing fuel. See Abstract.
Fell teaches the facilitating negotiation includes facilitating negotiation of a price of fuel in pars 044-047 where a consumer is able to purchase, if desired (thus teaching facilitating negotiation because the consumer has options) an option to pay a certain price for fuel, the taught "lock price."  The consumer then can pay for fuel at either the present day price or the lock price.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the route adjustment by parameters teaching of Ramot with the facilitating negotiation of a price of fuel teaching of Fell because Fell teaches that price fluctuations make budgeting and accounting problems for individuals and businesses, par 003, and calculating for a fleet manager to predict fuel use is complicated, see par 013.  One would therefore be motivated to modify Ramot with Fell because one would want to simplify complicated solutions to predicting fuel prices for individuals and fleets so that fleets could budget and account better.  For these reasons, one would be motivated to modify Ramot with Fell.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramot et al., WO 2018/217640 A1 ("Ramot") in view of Khoo et al., 2013/0110296 A1 ("Khoo").
the facilitating negotiation includes facilitating negotiation of a price of recharging.
Khoo teaches managing charging of electric vehicles.  See abstract.
Khoo teaches the facilitating negotiation includes facilitating negotiation of a price of recharging in par 0103: " The charging parameters sent by the cloud server 110 and used throughout the charging system 100 may include the following: a cable rating of a charging coupler, a duty cycle for a charging current, a length of time for charging an electric vehicle, a threshold level for aggregate electrical consumption, a maximum allowable charge rate, a microgrid rating, a plug rating, a price of electricity, a protection fuse rating, a quantity of electricity stored within a microgrid, a specified time for completing the charging of an electric vehicle, a total cost of charging an electric vehicle, an operational limit set by a grid utility or other energy provider, a battery temperature of an electric vehicle, a current battery charge of an electric vehicle, a time of day, a time until an electric vehicle's next use, a weather reading, a future power draw from an electric vehicle, a level for instantaneous electric consumption, a present power draw from an electric vehicle, a quantity of electricity stored within a microgrid, an option for econocharging, and an option for using green energy. Econocharging allows a user to reduce the overall cost of a charging transaction for an electric vehicle by scheduling the charge transfer around times or days where electricity is sold at a lower price than another time. Green energy refers to electricity generated from wind turbines, solar power, hydroelectric power, or another renewable energy resource. Likewise, one 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the route adjustment by parameters teaching of Ramot with the facilitating negotiation of a price of recharging of Khoo because Khoo teaches that part of the negotiation, in par 0103, is that a less expensive charge could be had for charging at different times. Another negotiation would be that a certain energy resource would be used, preserving environmental commitments.  Because Khoo's teaching enables a user to make decisions on different factors that could be important to different users, one would be motivated to modify Ramot with Khoo to increase the usability and desirability of Ramot's teachings to different users.  For these reasons, one would be motivated to modify Ramot with Khoo. 
Therefore, claims 14 and 15 are rejected under 35 USC 103.  
Prior Art considered relevant 
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Nguyen, Thi, "ETA Phone Home: How Uber Engineers an Efficient Route," [online] Uber, published on November 3, 2015, available at: < https://eng.uber.com/engineering-routing-engine/ >
Nguyen teaches on page 3 how routing is built using updated edge weights.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD W. CRANDALL/Examiner, Art Unit 3689